Citation Nr: 0412750	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-17 794	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether an April 2003 Notice of Disagreement (NOD) was timely 
filed with respect to a determination that the character of 
the appellant's discharge constituted a bar to the award of 
VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant's active service from July 1967 to January 1972 
was terminated under other than honorable conditions.  An 
administrative decision issued by the VA RO in Detroit, 
Michigan, in November 1974, held that the appellant's 
discharge by reason of a sentence handed down by a general 
court martial was considered to be under dishonorable 
conditions, which barred him from receipt of VA benefits, 
including VA healthcare benefits under Chapter 17, Title 38, 
United States Code.  (Oddly, it appears that the appellant 
has at times received VA care.  This issue is referred to the 
RO for appropriate action.)  


FINDINGS OF FACT

1.  In a November 1974 administrative decision, the RO 
determined that the appellant's January 1972 discharge did 
not qualify him for the award of VA benefits.  

2.  Notice of that adverse decision was mailed to the 
appellant on November 11, 1974, along with notice of the one-
year time limit for initiating an appeal.

3.  On April 17, 2003, the RO sent the appellant a notice 
letter that informed him that his discharge type did not 
entitle him to any benefits; the letter reference code was 
329/212VC; he was told of his right to appeal.

4.  On April 30, 2003, the RO received a letter from the 
appellant in which he indicated he was responding to 
329/212VC and stated that he wanted to appeal.


CONCLUSION OF LAW

The appellant submitted a timely NOD with respect to the 
April 2003 action by the RO.  38 U.S.C.A. 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  An NOD must be filed 
within one year from the date of mailing of notice of the 
result of the original review or determination.  38 U.S.C.A. 
§ 7105.

Review of the evidence of record reveals that the RO had 
determined, in a November 1974 administrative decision, that 
the appellant's January 1972 discharge did not entitle him to 
VA benefits.  A notice letter from the RO concerning that 
adverse decision was mailed to the appellant on November 11, 
1974, along with notice of the one-year time limit for 
appeal.  The appellant did not file an NOD with the November 
1974 administrative decision within one year.

In February 2003, the appellant submitted a VA Form 21-526, 
Application for Benefits.  On April 17, 2003, the RO sent the 
appellant a notice letter that informed him that his 
discharge type did not entitle him to any benefits.  He was 
told of his right to appeal the determination.  The appellant 
was directed to refer in his reply to "329/212VC."  On 
April 30, 2003, the RO received a letter from the appellant 
(dated April 23, 2003) in which he indicated he was 
responding to "329/212VC" and the appellant also stated 
that he wanted to appeal.  The RO thereafter sent a letter, 
on May 29, 2003, in which the appellant was told that the RO 
could not accept his statement dated April 23, 2003 as an 
appeal because it had not been submitted before November 11, 
1975 (within one year of the November 1974 adverse 
determination).

The Board first notes that the April 23, 2003 letter clearly 
indicates that the appellant was responding to the April 17, 
2003 notice letter from the RO.  There is no indication in 
the April 23, 2003 statement of the appellant that he was 
attempting to appeal the November 1974 administrative 
decision and it is unclear why the RO referenced that 
decision, particularly in light of the existence of the 
denial notice letters of July 2000, April 2002, and October 
2002.  

The language found in the appellant's April 2003 response can 
be construed as an NOD with the denial of entitlement to VA 
benefits based on the character of his discharge.  In 
pertinent part, the appellant refers to being only eighteen, 
to having mental illness and to having concerns for his 
safety over the orders he was given in light of the situation 
in Vietnam at that time.  In the Board's view, a liberal 
reading of the appellant's letter of April 2003 shows 
disagreement on his part with the denial of VA benefits based 
on the character of his discharge.  This being the case, and 
because the April 2003 letter from the appellant was received 
within one year of the 2003 notification of determination by 
the RO, the Board finds that this NOD was timely filed.

Finally, the Board points out that no determination is being 
made on the merits of whether the character of discharge 
entitles the appellant to VA benefits because that issue is 
not properly before the Board on appeal at this time.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.200; Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


ORDER

The appellant's April 2003 NOD was timely filed with respect 
to an April 2003 determination by the RO; to this extent, the 
appeal is granted.


		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



